Case: 10-40432 Document: 00511358686 Page: 1 Date Filed: 01/24/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          January 24, 2011
                                     No. 10-40432
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

VANESSA BERRONES,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Southern District of Texas
                             USDC No. 5:09-CR-1787-2


Before REAVLEY, DENNIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Vanessa Berrones was convicted on two counts of making false statements
in connection with the acquisition of a firearm and sentenced to 21 months in
prison. Berrones appeals her within-guidelines sentence. She argues that the
district court erred in (1) increasing her base offense level pursuant to U.S.S.G.
§ 2K2.1(b)(6) because there was insufficient reliable evidence showing that she
transferred the firearm with reason to believe that the firearm would be used or
possessed in connection with another felony offense; (2) failing to group her two

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-40432 Document: 00511358686 Page: 2 Date Filed: 01/24/2011

                                 No. 10-40432

counts pursuant to § 3D1.2(d); and (3) failing to adequately and properly
consider the 18 U.S.C. § 3553(a) factors.
      The district court did not clearly err in enhancing Berrones’s sentence
pursuant to § 2K2.1(b)(6). See United States v. Cisneros-Gutierrez, 517 F.3d 751,
764 (5th Cir. 2008).   The presentence report (PSR) states that Berrones’s
boyfriend told her that the firearm was going to be used in connection with
another felony offense. Berrones fails to present any evidence other than self-
serving statements to rebut the information in the PSR. See United States v.
Buenrostro, 868 F.2d 135, 138 (5th Cir. 1989).         Thus, this argument is
unavailing.
      Berrones’s remaining arguments are also without merit.            Because
Berrones did not raise these arguments in the district court, this court reviews
the issues for plain error only. United States v. Ronquillo, 508 F.3d 744, 748
(5th Cir. 2007). Berrones has not shown error, plain or otherwise, because the
PSR specifically states that both counts were grouped pursuant to § 3D1.2(d)
and because the sentencing transcript reflects that the district court considered
the nature and circumstances of the offense and Berrones’s history and
characteristics. See id. Thus, the judgment of the district court is AFFIRMED.




                                       2